DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a seat arrangement for a vehicle, the seat arrangement comprising a control system configured to actuate a movement mechanism to move a seatback of a second seat, positionable adjacent to a first seat, from an upright use position to a forward pivoted position when the second seat is unoccupied and based on input from an impact detection system, so that the airbag of the airbag module of the first seat may deploy between an occupant of the first seat and the seatback of the second seat, as recited in Claim 1. 
Claims 12 and 19 are directed to a method and a system, respectively, but include the same scope of limitations as those of Claim 1 and are rejected for at least reasons similar to those identified above.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Howard et al. (U.S. Pat. Publ. No. 2014/0358378 A1) discloses first-axis and second-axis adjustment of a seat position post-accident but does not disclose the claimed second seat movement to a forward pivoted position.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833